NO. 07-04-0397-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

FEBRUARY 11, 2005

______________________________


IN THE MATTER OF THE MARRIAGE OF
MELVIN WAYNE SELLERS AND SHANNON JOYCE KEATING
AND IN THE INTEREST OF PATSY M. SELLERS, A CHILD


_________________________________

FROM THE 3RD DISTRICT COURT OF HENDERSON COUNTY;

NO. 04-056; HONORABLE JIM PARSONS, JUDGE

_______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Appellant Melvin Wayne Sellers perfected this appeal challenging the trial court's
order (1) dismissing with prejudice his petition for divorce from Shannon Joyce Keating for
insufficient evidence of a common law marriage, (2) dividing the property, and (3)
terminating the parent-child relationship between him and Patsy M. Sellers pursuant to his
voluntary affidavit of relinquishment.  The clerk's record and reporter's record have been
filed.
	On December 22, 2004, Vera C. Bennett, counsel for Shannon, was permitted to
withdraw as attorney of record, and by order dated January 10, 2005, Samuel M. George,
counsel for Melvin, was also permitted to withdraw.  This Court notified Melvin by letter that
his brief was due November 19, 2004, but had yet to be filed.  Melvin was directed to file
a response reasonably explaining the failure with a showing that Shannon had not been
significantly injured by the delay by January 28, 2005, noting that failure to do so might
result in dismissal of the appeal per Rule 38.8(a) of the Texas Rules of Appellate
Procedure.  Melvin did not respond and the brief remains outstanding.
	Accordingly, we dismiss the appeal for want of prosecution and failure to comply with
a directive of this Court.  See Tex. R. App. P. 38.8(a)(1) and 42.3(b) & (c).
						Don H. Reavis
						     Justice

NO. 07-09-0185-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 
NOVEMBER 15,
2010

 
 

 
 
DESHAZO-GEORGE POST #68 -- AMERICAN LEGION, APPELLANT
 
V.
 
TEXAS ALCOHOLIC BEVERAGE COMMISSION, APPELLEE 

 
 

 
 FROM THE 31ST DISTRICT COURT OF WHEELER
COUNTY;
 
NO. 12,285; HONORABLE STEVEN EMMERT, JUDGE

 
 

 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
            Pending
before this Court is Appellant's Motion To Dismiss Appeal in which he represents he no longer
wishes to pursue this appeal.  Without
passing on the merits of the case, Appellant's motion is granted and the appeal
is dismissed.  Tex. R. App. P. 42.1(a)(1).  Having
dismissed the appeal at Appellant's request, no motion for rehearing will be
entertained and our mandate shall issue forthwith.   
                                                                                                Patrick
A. Pirtle
                                                                                                      Justice